Fourth Court of Appeals
                                        San Antonio, Texas
                                             December 12, 2017

                                            No. 04-16-00806-CR

                                             Roger SALDANA,
                                                 Appellant

                                                       v.

                                           The STATE of Texas,
                                                 Appellee

                       From the 81st Judicial District Court, Frio County, Texas
                                 Trial Court No. 15-08-00031-CRF
                             Honorable Russell Wilson, Judge Presiding


                                               ORDER

        Appellant’s appointed counsel, Mr. Nohl Bryant, filed appellant’s brief on August 21,
2017.1 The State’s brief was due on October 20, 2017. According to the State, while in the
process of researching its brief, the State discovered material not previously disclosed to Mr.
Bryant. Based on the recently obtained material, Mr. Bryant filed a motion requesting ninety
days in which to file an amended appellant’s brief. The State filed a motion asking that the due
date for its brief be extended to thirty days after appellant’s amended brief is filed. On October
23, 2017, we issued an order granting in part and denying in part Mr. Bryant’s motion. Our
order directed Mr. Bryant to file appellant’s amended brief no later than December 8, 2017. Our
order also stated: “NO FURTHER EXTENSIONS WILL BE GRANTED ABSENT
EXTENTUATING CIRCUMSTANCES.” We also granted the State’s motion and directed
the State to file its appellee’s brief no later than thirty days after appellant’s amended brief is
filed.

       On December 8, 2017, Mr. Bryant filed another request for an extension of time until
December 22, 2017. The request is GRANTED, and Mr. Bryant is hereby ORDERED to file
appellant’s amended brief no later than December 22, 2017.

        If Mr. Bryant does not file a brief by December 22, 2017, this cause will be abated for the
trial court to conduct a hearing to determine whether: (1) appellant desires to prosecute his

1 Appellant’s brief was originally due on May 22, 2017. Mr. Bryant was granted three extensions of time before
filing appellant’s brief on August 21, 2017.
appeal; (2) appellant is indigent, and if so, the trial court shall take such measures as may be
necessary to assure the effective assistance of counsel, which may include the appointment of
new counsel; and (3) counsel has abandoned the appeal. Because sanctions may be necessary,
the trial court will be asked to address this issue even if new counsel is retained or substituted
before the date of the hearing. The clerk of this court shall cause a copy of this order to be served
on Mr. Bryant by certified mail, return receipt requested, and by regular United States mail.



                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of December, 2017.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court